STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MICHAEL HURT, ALSO KNOWN AS NO. 2022 CW 0988
MICHAEL HURTS

VERSUS

STATE OF LOUISIANA THROUGH

THE BOARD OF SUPERVISORS OF

LOUISIANA STATE UNIVERSITY

AND AGRICULTURAL AND

MECHANICAL COLLEGE, ON

BEHALF OF LSU HEALTH SCIENCE

CENTER-NEW ORLEANS, MICHAEL

BARKER, M.D. AND KRESHMEH NOVEMBER 17, 2022
KHOSROWANI, M.D.

 

In Re: Michael Hurt, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 713,571.

 

BEFORE : McCLENDON, WELCH, PENZATO, LANIER, AND WOLFE, JJ.

WRIT GRANTED. The August 11, 2022 judgment granting State
of Louisiana through the Board of Supervisors of Louisiana State
University on behalf of LSU Health Science Center-New Orleans’s
(“the State”) exception of prematurity as to paragraphs 10,
14 (a) (b) (c), and 15(a) (b) is reversed. The State used
plaintiff’s neuroleptic malignant syndrome diagnosis as a
defense at the medical review panel hearing; therefore, the
allegations in the specified paragraphs of plaintiff’s petition
related to an alleged misdiagnosis were necessarily encompassed
in the previous review and findings of the medical review panel.
Thus, the allegations contained in plaintiff’s petition are not
premature. See Coulon v. Endurance Risk Partners, Ine., 2016-
1146 (La. 3/15/17), 221 So.3d 809. Accordingly, State of
Louisiana through the Board of Supervisors of Louisiana State
University on behalf of LSU Health Science Center-New Orleans’s
exception of prematurity is denied.

PMc
JEW
WIL

Penzato and Wolfe, JJ., dissent and would deny the writ
application.

COURT OF APPEAL, FIRST CIRCUIT

AAS nl)

DEPUTY CLERK OF COURT
FOR THE COURT